Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 2, 3, 5, 6, and 16-19 have been cancelled.   Claims 1,4, 7-12, and 15  have been amended.  Claims 21-28 are newly added. Claims 1, 4, 7-15, and 21-28, as filed 12/17/2021, are examined herein. No new matter has been introduced by the amendments. 

Response to Arguments
Applicant' s arguments and amendments have been carefully considered.
The objection to claim 9 is withdrawn.
Regarding the rejection under 35 USC 101, Applicant argues (page 10 of the Remarks dated 12/17/2021)  that the amended claims are directed to a practical application because they contain physical elements, the Examiner respectfully disagrees. What is asserted by Applicant is not an improvement to the functioning of a computer, or to any other technology or technical field, as specified under MPEP § 2106.05(a). What Applicant is asserting is, if anything, an improvement to the business process of authentication, which is a fundamental economic practice and non-statutory subject matter. (Alice Corp v. CLS Bank International 573 US 204 (2014)) Thus, the amended claims do not provide limitations that are indicative of integration into a practical application as suggested by the 2019 PEG.
The rejection of claims 2, 12, and 18 under 35 USC 112(b) (unclear scope) is withdrawn in light of Applicant’s amendments and remarks. 
Regarding the rejection under 35 USC 103, Applicant argues (page 10-14 of the Remarks) that  the cited art does not teach or suggest the following limitations:
claim 1: attachment pillars; biometric reception device (compare prior and current data); tap detector; authentication failure message if the biometric authentication fails; authentication failure message if the biometric authentication passes, but the tapping pattern fails.
claim 9: authentication where biometric input is selected based on detected geographic location of the user. 
Claim 24: biometric authentication using a whistling pattern.
The examiner finds this argument to be moot in view of new grounds of rejection in regards to the amended claims.
 
Claim Interpretation
Regarding claims 1, 9 and 24, Examiner notes that the indicated (underlined) claim limitations carry limited patentable weight due to intended use.  
Claim 1: “…a biometric reception device that receives from the user biometric identification data that can be compared to previously acquired biometric identification data so as to identify the user, and a tap detector that detects a tapping pattern generated by the user where the detected tapping pattern can be compared to a previously acquired tapping pattern to further identify the user; wherein the authentication system provides the user with an authentication failure message when the biometric identification data received by the biometric reception device does not identify the user; and, wherein the authentication system provides the user with an authentication failure message when the biometric identification data received by the biometric reception device does identify the user, but the tapping pattern generated by the user does not match the previously acquired tapping pattern that confirms identification of the user.”
Claim 9: “… a display that displays information about an authentication, the information being displayed to a user of the authentication device; a plurality of biometric data input devices that each receives from the user identification data which comprises biometric data that identifies the user; an access interface to a primary biometric identification parameters database, the primary biometric identification parameters database being used to verify identification of the user; a request interface that forwards a request to an online service to process the authentication when an access to the primary biometric identification parameters database verifies identification of the user; wherein for each authentication, selection of a biometric data input device from the plurality of biometric data input devices is made based on a detected geographic location of the user, the selected biometric data input device being used to receive from the user the identification data; wherein when the authentication system fails to authenticate the user, the authentication system prevents the user from accessing the transaction system. 
Claims 24: “…a biometric reception device that receives from the user biometric identification data that can be compared to a previously acquired biometric identification data to identify the user, a sound detector that detects a whistling sound pattern produced by the user whistling that can be compared to a previously acquired whistling sound pattern to confirm identification of the user; wherein the authentication system provides the user with an authentication failure message when the biometric identification data received by the biometric reception device does not identify the user; and, wherein the authentication system provides the user with an authentication failure message when the biometric identification data received by the biometric reception device does identify the user, but the whistling sound pattern generated by the user does not match the previously acquired whistling sound pattern that confirms identification of the user. “
“[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114, paragraph II.

Claim Rejections - 35 USC § 101
Claim(s) 1, 4, 7-15, and 21-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 1 is directed to a “system for authenticating a user”
Claims 1, 9 and 16 are directed to the abstract idea of “authenticating a user” which is grouped under “organizing human activity… fundamental economic practice” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). independent claim 1 recites: “A …  that performs a user authentication, … comprising: a … that receives from the user biometric identification data that can be compared to previously acquired biometric identification data so as to identify the user, and a … that detects a tapping pattern generated by the user where the detected tapping pattern can be compared to a previously acquired tapping pattern to further identify the user; wherein the … provides the user with an authentication failure message when the biometric identification data received by the … does not identify the user; and, wherein the … provides the user with an authentication failure message when the biometric identification data received by the … does identify the user, but the tapping pattern generated by the user does not match the previously acquired tapping pattern that confirms identification of the user. Independent claim 9 recites: “An … that restricts access to a…, comprising:  a 
This judicial exception is not integrated into a practical application because, when analyzed under step 2A prong 2 (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a transaction device with attachment pillars; an authentication system; a biometric reception device; a display; a tap detector/ a sound detector; an access interface; a 
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of authenticating a user using computer technology (e.g. authentication system). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).
The dependent claims recite additional limitations regarding what kind of biometric data is used and how it is selected..  These additional elements of the claim such as “radio frequency identification (RFID) tag scanned by a user” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement) the acts of authenticating a user.
Dependent claims  4, 7-8, 10-15, 21-23, and 25-28  do not remedy the deficiencies of the independent claims and are rejected accordingly.  In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)). 
Hence,  the claims are not patent eligible. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s)1, 4, 7, 8, and 24-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Unclear Scope
Claim(s) 1 recites the limitations of “a biometric reception device that receives from the user biometric identification data that can be compared to previously acquired biometric identification data so as to identify the user, and; a tap detector that detects a tapping pattern generated by the user where the detected tapping pattern can be compared to a previously acquired tapping pattern to further identify the user; wherein the authentication system provides the user with an authentication failure message when the biometric identification data received by the biometric reception device does not identify the user; and, wherein the authentication system provides the user with an authentication failure message when the biometric identification data received by the biometric reception device does identify the user, but the tapping pattern generated by the user does not match the previously acquired tapping pattern that confirms identification of the user” Examiner notes that the tapping pattern is form of biometric data. If the instant limitations refer to a first
Regarding claim 24, the limitations refer to “a biometric reception device that receives from the user biometric identification data that can be compared to a previously acquired biometric identification data to identify the user, a sound detector that detects a whistling sound pattern produced by the user whistling that can be compared to a previously acquired whistling sound pattern to confirm identification of the user; wherein the authentication system provides the user with an authentication failure message when the biometric identification data received by the biometric reception device does not identify the user; and, wherein the authentication system provides the user with an authentication failure message when the biometric identification data received by the biometric reception device does identify the user, but the whistling sound pattern generated by the user does not match the previously acquired whistling sound pattern that confirms identification of the user.” Examiner notes that the whistling sound pattern is form of biometric data. If the instant limitations refer to a first biometric identification data and a whistling sound pattern, clarification of the claim language would clarify this uncertainly.  Applicant is referred to In re Zletz,13 USPQ2d 1320 (Fed. Cir. 1989) "An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed…"  Claim(s) 4, 7, 8, and 25-28 stand rejected due to dependency on claims 1 and 24.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s)  1, 4, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 20030163710 (Ortiz) in view of US 20150347734 (Beigi) and US 20120066079 (Falzone).

Regarding claim 1, Ortiz teaches a  transaction device comprising: 
an authentication system that performs a user authentication, the authentication system comprising:  (FIG. 15 #1502; [0024])
biometric reception device that receives from the user biometric identification data that can be compared to previously acquired biometric identification data  so as to identify the user, and; ([0018]; [0031]) 
wherein the authentication system provides the user with an authentication failure message when the biometric identification data received by the biometric reception device does not identify the user; and,  ([0098])
wherein the authentication system provides the user with an authentication failure message when the biometric identification data received by the biometric reception device does identify the user, but the [tapping pattern] generated by the user does not match the previously acquired tapping pattern that confirms identification of the user. (FIG. 6; [0088-0089]; [0098] “requested again”; [0124]) 
Ortiz teaches [0079] the use of voice recognition to identify “unique wavelength sound characteristics” and a microphone [0104-0105] but does not explicitly teach biometric authentication based on whistling. Ortiz does not explicitly teach, but Beigi does teach: 
a tap detector that detects a tapping pattern generated by the user where the detected tapping pattern can be compared to a previously acquired tapping pattern to further identify the user;  ([0111] “nonspeech human generated audio”)
It would have been obvious, as of the effective filing date of the instant invention, to combine the biometric system of Ortiz with the tap pattern biometrics of Beigi, because Beigi explicitly teaches [0003] the motivation of  multifactor authentication for improved security and [0012-0017] the motivation of reducing the chance of fraud. See MPEP 2143.I.G.

Ortiz in view of Beigi does not explicitly teach, but Falzone does teach:
a plurality of attachment pillars that serve as attachment points to physically anchor and secure the transaction device to a surface or stationary object; (FIG. 7, FIG. 8, [0082] locking mechanism [0177])
It would have been obvious, as of the effective filing date of the instant invention, to combine the biometric system of Ortiz with the attachment of Falzone, because Falzone explicitly teaches [00177] the motivation of enhanced security. See MPEP 2143.I.G.

Regarding claim 4, Ortiz in view of Beigi and Falzone teaches a transaction device as in claim 1, and Ortiz further teaches:
wherein the biometric identification data is at least one of the following received from the user: a fingerprint; a retina scan; a body temperature profile scan; DNA data. ([0077-0084])

Regarding claim 24, Ortiz teaches a transaction device comprising: 
an authentication system that performs a user authentication, the authentication system comprising: (FIG. 15 #1502; [0024])
a biometric reception device that receives from the user biometric identification data that can be compared to a previously acquired biometric identification data to identify the user, ([0018]; [0031])
wherein the authentication system provides the user with an authentication failure message when the biometric identification data received by the biometric reception device does not identify the user; and, (FIG. 6; [0088-0089] “not permitted to perform”; [0098] “requested again”; [0124])
wherein the authentication system provides the user with an authentication failure message when the biometric identification data received by the biometric reception device does identify the user, but the [whistling] sound pattern generated by the user does not match the previously acquired [whistling] sound pattern that confirms identification of the user.  (FIG. 6; [0027] “voice”; [0079];  [0088-0089] “not permitted to perform”; [0098] “requested again”; [0124])
Ortiz teaches the use of  a microphone [0104-0105] for the purpose of biometric authentication, but does not explicitly teach biometric authentication based on a whistling sound pattern. Ortiz does not explicitly teach, but Beigi does teach: 
a sound detector that detects a whistling sound pattern produced by the user whistling that can be compared to a previously acquired whistling sound pattern to confirm identification of the user; ([0030] “whistle”; [0111] “nonspeech human generated audio”)
It would have been obvious, as of the effective filing date of the instant invention, to combine the biometric system of Ortiz with the tap pattern biometrics of Beigi, because Beigi explicitly teaches [0003] the motivation of  multifactor authentication for improved security and [0012-0017] the motivation of reducing the chance of fraud. See MPEP 2143.I.G.

Ortiz in view of Beigi does not explicitly teach, but Falzone does teach:
a plurality of attachment pillars that serve as attachment points to physically anchor and secure the transaction device to a surface or stationary object; (FIG. 7, FIG. 8, [0082] locking mechanism [0177])
It would have been obvious, as of the effective filing date of the instant invention, to combine the biometric system of Ortiz with the attachment of Falzone, because Falzone explicitly teaches [00177] the motivation of enhanced security. See MPEP 2143.I.G.

Claim(s) 7-8, 21-22, and  25-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 20030163710 (Ortiz) in view US 20150347734 (Beigi) and US 20120066079 (Falzone), and in further view of 20160063471 (Kobres), 

Regarding claims 7 and 26, Ortiz in view of Beigi and Falzone teaches a transaction device as in claim 1. Modified Ortiz does not explicitly teach, but Kobres does teach:
wherein the authentication device additionally performs: a passive authentication process to further authenticate the user, wherein the selected passive authentication process is not disclosed to the user.  ([0009], [0020], FIG. 3)
It would have been obvious, as of the effective filing date of the instant invention, to combine the biometric system of Ortiz in view of Beigi and Falzone with the biometric selection based on geolocation of Kobres, because Kobres explicitly teaches [0003] the motivation of multifactor authentication for improved security and [0020] the motivation of unobtrusive authentication. See MPEP 2143.I.G.

Regarding claims 8 and 27, Ortiz in view of Beigi and Falzone teaches a transaction device as in claim 1. Modified Ortiz does not explicitly teach, but Kobres does teach:
additionally performs a passive authentication process to further authenticate the user, wherein the passive authentication process includes at least one of the following: recording background sounds from a microphone, using a thermal imager to detect temperature, using an infrared temperature sensor, performing laser imaging, using a detection and ranging (LIDAR) device to construct a three- dimensional profile, using a range sensor to construct a three-dimensional profile, using an accelerometer to detect motion, using a pressure sensor to detect touch pattern, using a radio frequency identification (RFID) reader to read an RFID tag, using a Bluetooth sensor to detect a Bluetooth signal, using a WiFi sensor to detect a WiFi signal, using a sensor to detect communication from a mobile data chip, using a sensor to detect an infrared transmission.   ([0109]; [0116] “laser”)

Regarding claim 21, Ortiz in view of Beigi and Falzone teaches a transaction device as in claim 1. Modified Ortiz does not explicitly teach, but Kobres does teach: 
wherein the authentication device selects which biometric identification to receive from a user based on a geographic location of the user.  (FIG. 3 #310, #320, #311, #312; FIG. 4 #412; [0163-0168]; [0195])
It would have been obvious, as of the effective filing date of the instant invention, to combine the biometric system of Ortiz with the biometric selection based on geolocation of Kobres, because Kobres explicitly teaches [0003] the motivation of multifactor authentication for improved security and [0043] the motivation of using location data as part of authentication. See MPEP 2143.I.G.

Regarding claim 22, Ortiz in view of Beigi and Falzone teaches a transaction device as in claim 1. Modified Ortiz does not explicitly teach, but Kobres does teach:  
wherein the authentication device selects which biometric identification to receive from a user based on a geographic location of the user as determined by a global positioning system or as determined by an internet protocol address.  (FIG. 1b “GPS”, FIG. 3 #310, #320, #311, #312; FIG. 4 #412; [0051]; [0163-0168]; [0195])

Regarding claim 25, Ortiz in view of Beigi and Falzone teaches a transaction device as in claim 24. Ortiz in view of Beigi does not explicitly teach, but Kobres does teach:
and Kobres further teaches wherein a biometric identification process selected to authenticate the user is dependent upon a time of day of the selection.  ([0197])

Claim(s) 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20030163710 (Ortiz) in view of 20160063471 (Kobres).

Regarding claim 9,  Ortiz teaches an authentication system that restricts access to a transaction system, comprising: 
a display that displays information about an authentication, the information being displayed to a user of the authentication device;  ([100], [105], [107])
a plurality of biometric data  input devices that each receives from the user, identification data which comprises biometric data that identifies the user; ( [107])
an access interface to a primary biometric identification parameters database, the primary biometric identification parameters database being used to verify identification of the user; ([0038], [0076])
a request interface that forwards a request to an online service to process the authentication when  an access to the primary biometric identification parameters database verifies identification of the user; ([0120], [0098], [0038], [0076])
wherein when the authentication system fails to authenticate the user, the authentication system prevents the user from accessing the transaction system.  (FIG. 6; [0088-0089] “not permitted to perform”; [0098] “requested again”; [0124])
Ortiz does not explicitly teach, but Kobres does teach:
wherein for each authentication, selection of a biometric data input device from the plurality of biometric data input devices is made, based on a detected geographic location of the user, the selected biometric data input device being used to receive from the user the identification data; (FIG. 3 #310, #320, #311, #312; FIG. 4 #412; [0163-0168]; [0195])
It would have been obvious, as of the effective filing date of the instant invention, to combine the biometric system of Ortiz with the biometric selection based on geolocation of Kobres, because Kobres explicitly teaches [0003] the motivation of multifactor authentication for improved security and [0043] the motivation of using location data as part of authentication. See MPEP 2143.I.G.

Regarding claim 10, Ortiz in view of Kobres teaches an authentication system as in claim 9, and Kobres further teaches:
wherein a passive authentication process is used to further authenticate the user; and wherein the passive authentication process includes at least one of the following: recording background sounds from a microphone, using a thermal imager to detect temperature, using an infrared temperature sensor, performing laser imaging, using a detection and ranging (LIDAR) device to construct a three- dimensional profile, using a range sensor to construct a three-dimensional profile, using an accelerometer to detect motion, using a pressure sensor to detect touch 

Regarding claim 11, Ortiz in view of Kobres teaches an authentication system as in claim 9, and Ortiz further teaches:
wherein selection of the biometric data input device is done randomly or pseudo-randomly.  ([0122-0124])

Regarding claim 12, Ortiz in view of Kobres teaches an authentication system as in claim 9, and Kobres further teaches:
wherein  geographic location of the user is determined by a global positioning system.  (FIG. 1B and [0051])

Regarding claim 13, Ortiz in view of Kobres teaches an authentication system as in claim 9, and Kobres further teaches:
wherein a passive authentication process is used to further authenticate the user, and wherein the selected passive authentication process is not disclosed to the user.  (FIG. 3 #315 “transparently”; [0020]; [0083]; “unobtrusive passive authentication”; [0127])

Regarding claim 14, Ortiz in view of Kobres teaches an authentication system as in claim 9, and Ortiz further teaches:  
additionally comprising:  an access interface to a secondary identification parameters database, the secondary identification parameters database being used to confirm identification of the user; wherein the request interface forwards the request to the online service to process the authentication only when both the access to the primary biometric identification parameters database verifies identification of the user and an access to the secondary identification parameters database confirms identification of the user; and wherein the authentication system provides an authentication failure message to the user when the access to the secondary identification parameters database fails to confirm identification of the user.   ([0120], [0098], [0038] “database”, [0076])

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 20030163710 (Ortiz) in view of 20160063471 (Kobres) and in further view of US 20150347734 (Beigi).

Regarding claim 15, Ortiz in view of Kobres teaches an authentication system as in claim 14. Modified Ortiz does not explicitly teach, but Beigi does teach: 
wherein the secondary identification data input device is adapted to receive at least one of the following received from the user: a tapping pattern produced by the user; a pattern of whistled notes performed by the user. ([0111] “nonspeech human generated audio”)
It would have been obvious, as of the effective filing date of the instant invention, to combine the biometric system of Ortiz with the nonspeech human generated audio  of Beigi, because Beigi explicitly teaches [0003] the motivation of  multifactor authentication for improved security and [0012-0017] the motivation of reducing the chance of fraud. See MPEP 2143.I.G.
 
Claim(s)  23 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over US 20030163710 (Ortiz) in view of 20160063471 (Kobres), US 20150347734 (Beigi), and in further view of US 20080260112 (Wright).

Regarding claims 23 and 28, Ortiz in view of Beigi and Falzone teaches a transaction device as in claim 1. Modified Ortiz does not explicitly teach, but Wright does teach: 
wherein the authentication device uses background noise to confirm a location of the user.  ([0003], [0008])
It would have been obvious, as of the effective filing date of the instant invention, to combine the biometric system of Ortiz with the use of background noise of Wright, because Wright explicitly teaches [0002-0003] the motivation of background noise as a source of information. See MPEP 2143.I.G.


Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140335789 (Cohen) [0570] The microphone 106C may be used for sound input to the device 102C and may not be present in all embodiments. Sound input may include sounds such as tapping or voice input such as whistling or speaking Voice input may be processed into words and/or phrases, and/or it may be processed as a sound pattern (e.g. a voice print). Voice input may be used, at least in part, as a biometric for individual identification. 
US 20130232072 (Fish) [0029] Entry keys and seeds can independently be typed passcodes, but could alternatively or additionally comprise one or more of audio signal (as for example a whistled tune or spoken words, numbers or letters), a tactile signal (as for example a sequence of taps or squiggle movement of a finger on a display screen), a biometric (as for example a fingerprint or facial image acquired by the device proper or through an attachment, or an odor), and/or a visual (such as an image of a pencil or wallet).
US 20030163710 (Ortiz) A user can be challenged to provide at least one randomly selected biometric attribute. The randomly selected biometric attribute input by the user is automatically compared to a plurality of biometric attributes of the user contained in a user profile. 
US  20200396219 (11/22/2017) (Bhargava)  randomized multi-factor authentication with biometrics includes randomly selecting one of a plurality of biometrics in response to a request from a client device. At least the randomly selected biometric is requested from the requesting client device. A match of the requested randomly selected biometric received from the requesting client device against stored biometric information above a set threshold is verified. Access for the request is granted when the verification indicates the match.
US 20070300077 (Mani) [0028] First, this embodiment installs a global “hook” function that will be given the opportunity to observe and/or process messages between applications and the operating system (“OS”) … Some embodiments may track individual fields within a user interface window to detect programs performing a secondary user authentication. For example, a text entry field named “Network Password” may indicate a secondary authentication in progress. In a Windows™ network environment, an Active Directory (“AD”) database or Structured Query Language (“SQL”) server database may be available to hold program, window, and field names of interest….Alternatively, this user interface window can be hidden and physical biometric verification can be performed using fingerprint, voice, etc.
US 10867025 (Whaley) “…authenticates and/or identifies a user of an electronic device based on passive factors, which do not require conscious user actions. During operation of the system, in response to a trigger event, the system collects sensor data from one or more sensors in the electronic device, wherein the sensor data includes movement-related sensor data caused by movement of the portable electronic device while the portable electronic device is in control of the user. Next, the system extracts a feature vector from the sensor data, and analyzes the feature vector to authenticate and/or identify the user. During this process, the feature vector is analyzed using a model trained with sensor data previously obtained from the portable electronic device while the user was in control of the portable electronic device.”
“These computing devices typically include sensors that can be used to uniquely identify the user, or verify that an action is legitimately performed by the user. For example, mobile devices, such as smartphone 104, wearable device 108, a tablet computer or other personal electronic device, include sensors such as: a touchscreen; an accelerometer; a gyroscope; an inertial sensor; a virtual keyboard-timing sensor; an ambient light sensor; a camera; an odor sensor; a temperature sensor; a barometric-pressure sensor; a cellular radio signal strength sensor; a 
“In addition, computing environment 100 can include other devices in the vicinity of user 102 having sensors and network connectivity, such as: a camera 103, a Wi-Fi® access point 110, a Bluetooth™ beacon 112, a home thermostat, automobile components, security systems, televisions and other entertainment devices, and IoT (Internet of Things) devices. Note that the sensors can also provide side-channel information gleaned from measurements not necessarily designed to directly measure the element in question, such as: an accelerometer; a gyroscope; an ambient light sensor; a magnetometer; a barometer; a proximity sensor; a thermometer; and an image sensor.”
“Moreover, the data obtained from the sensors can be related to the interaction of multiple devices, such as: (1) the presence of different devices within wireless range or on the same local network; (2) the relative signal strength, noise, packet loss, bandwidth readings, or other statistics among multiple devices, or between a mobile device such as a mobile phone and a fixed device such as a wireless access point; (3) a combination of audio data from multiple microphones that measure ambient noise; (4) audio signals generated by playing sounds on speakers and listening for those sounds or echoes of those sounds on nearby microphones; (5) signals obtained by recording ambient light data from multiple light sensors; and (6) signals that indicate when a device is attached/paired with another device, or comes into range or 
US 20180121908 (Lin), priority to SG10201609116S (2016-11-01) [0025] “ The digital wallet application allows the user to make arbitrary payments using a selected payment source upon receiving authentication information from the user (such as a PIN code or biometric identifier).” “[0064] In some embodiments, the digital wallet application 103 is configured to authenticate the use of any added payment source with a single mode (e.g. a PIN or biometric mode) and corresponding value (e.g. a particular 4-digit code or fingerprint pattern). … authentication can be performed for each payment source separately such that a different authentication mode and/or value can be used to authenticate a payment made using any one of the stored payment sources.”
US 6142876 (Cumbers) “passively tracking the play of players playing gaming devices such as slot machines. Players provide identification information and facial recognition data is acquired as by a digital or video camera. For each player an account file and a file of the facial image data is stored. When the player plays the slot machine, a camera scans the player and acquires facial image data which is compared to stored data to identify the player. …”
US 6213391 (Lewis) 
US 20050171898 (Bishop)  The transaction device user may be permitted to select at least one of the multiple data sets for transaction completion using a secondary identifier indicia.
US 20080098464 (Mizrah) Random partial shared secret recognition

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A RUTISER whose telephone number is (571)272-1969.  The examiner can normally be reached on 8:00 AM to 5:00 PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLAIRE A. RUTISER
Examiner
Art Unit 3692

	/C.A.R./               Examiner, Art Unit 3692                                                                                                                                                                                         
                                                                                                                                                                                                     /ERIC T WONG/Primary Examiner, Art Unit 3692